DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 7-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail on 6/11/2021 left by Jared DuJack after an interview with Jared DuJack on 6/9/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: in line 13 after “ring” the period has been changed to a comma and then the following clause has been added:
	--wherein the plurality of lowest heat shield elements of the plurality of ceramic heat shield elements reduce a partial volume flow of a working gas through the metallic supporting ring.--

Claim 3:  in line 9 “which” has been changed to -- the metallic supporting ring --, and in line 18 after “ring” the period has been changed to a comma and then the following clause has been added:
	--wherein the plurality of substitute heat shield elements completely cover a radially inwardly oriented surface of the metallic supporting ring and reduce a partial volume flow of a working gas through the metallic supporting ring.--
Claim 5:  in line 3 “the radial direction” has been changed to – a radial direction --.
Claim 6 has been canceled.
Claim 7: in line 1, “claim 6” has been changed to -- claim 1 --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1 and 3; in particular:
“the plurality of lowest heat shield elements of the plurality of ceramic heat shield elements (or the plurality of substitute heat shield elements in claim 3) reduce a partial volume flow of a working gas through the metallic supporting ring.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.  It would not be obvious to have the extension or protrusion of the ceramic heat shield taught by Larson to extend far enough to reduce the cooling air flow through the cooling holes 11 in block support ring 2 of Bauermeister since Bauermeister teaches that a primary object of the invention is to meet criteria including minimum influence on the cooling air flow within the combustion chamber housing (Bauermeister Col 1 lines 44-45).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741